                                                                                       FILED
                                                                                       CLERK
UNITED STATES DISTRICT COURT                                                10/28/2019 11:42 am
EASTERN DISTRICT OF NEW YORK
                                                                              U.S. DISTRICT COURT
                                                                         EASTERN DISTRICT OF NEW YORK
 STRIKE 3 HOLDINGS, LLC,                                                      LONG ISLAND OFFICE
                                                       Civil Action No. 2:18-cv-07319-JMA-SIL
                        Plaintiff,

 v.

 JOHN DOE subscriber assigned IP address
 68.192.101.61,

                        Defendant.


                   PLAINTIFF’S NOTICE OF SETTLEMENT AND
              VOLUNTARY DISMISSAL WITH PREJUDICE OF JOHN DOE

        PLEASE TAKE NOTICE, Plaintiff Strike 3 Holdings, LLC (“Plaintiff”) has settled this

matter with John Doe, subscriber assigned IP address 68.192.101.61 (“Defendant”), through

Defendant’s council, Ethan Irwin, Esq. Pursuant to the settlement agreement’s terms, Plaintiff

hereby voluntarily dismisses Defendant from this action with prejudice. Pursuant to Fed.R.Civ.P.

41(a)(1)(A)(i) Defendant John Doe has neither answered Plaintiff’s Complaint nor filed a motion

for summary judgment.

        Consistent herewith Plaintiff consents to the Court having its case closed for administrative

purposes.

Dated: October 25, 2019                       Respectfully submitted,


                                              By:     /s/ Jacqueline M. James__
      Case closed.                                    Jacqueline M. James, Esq. (#1845)
      SO ORDERED.                                     The James Law Firm, PLLC
      /s/ JMA, USDJ                                   445 Hamilton Avenue, Suite 1102
      10/28/2019                                      White Plains, New York 10601
                                                      T: 914-358-6423
                                                      F: 914-358-6424
                                                      E-mail: jjames@jacquelinejameslaw.com
                                                      Attorneys for Plaintiff

                                                  1
Case 2:18-cv-07319-JMA-SIL Document 10 Filed 10/25/19 Page 2 of 2 PageID #: 77




                                CERTIFICATE OF SERVICE

       I hereby certify that on October 25, 2019, I electronically filed the foregoing document

with the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record

and interested parties through this system.


                                                   By: /s/ Jacqueline M. James__
                                                          Jacqueline M. James, Esq.




                                               2
